[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR ALIMONY PENDENTELITE AND CHILD SUPPORT PENDENTE LITE
The plaintiff's motion is denied without prejudice to plaintiff's right to reclaim or refile the requests.
The continued circumstance of the parties residing together and the cost/support arrangement not only make for a difficult assessment, but would result largely in bookkeeping rather than real changes at the present time. CT Page 13833
When the matter is resubmitted for resolution, the court would be benefitted [benefited] if counsel procured, in the interim, a transcript of the testimony of his or her client at the prior hearings.
Nadeau, J.